Exhibit 10.6

 

THIRD AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

 

THIS THIRD AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”)
is entered into effective as of December 31, 2012 by and between Cubic
Energy, Inc., a Texas corporation (the “Company”), and Wells Fargo Energy
Capital, Inc., a Texas corporation (the “Holder”), and amends and restates that
certain Second Amended and Restated Registration Rights Agreement dated
August 30, 2010 by and between the parties to this Agreement, which amended and
restated that certain Amended and Restated Registration Rights Agreement dated
December 18, 2009 by and between the parties to this Agreement, which amended
and restated that certain Registration Rights Agreement dated March 5, 2007 by
and between the parties to this Agreement.

 

WHEREAS, previously, (a) the Company entered into that certain Credit Agreement
(together with the amendments described below collectively herein referred to as
the “Credit Agreement”), dated as of March 5, 2007, with the Holder pursuant to
which the Holder made loans, including a “Term Loan” (as defined in the Credit
Agreement) to the Company that is convertible into shares of the common stock,
par value $0.05 per share (the “Common Stock”), issued by the Company as
provided in Section 2.15 of the Credit Agreement, (b)  the Company issued to the
Holder that certain Warrant To Purchase Shares of Common Stock of Cubic
Energy, Inc. (the “First Warrant”) to purchase shares of Common Stock as
provided therein, and (c) entered into the Registrations Rights Agreement, dated
March 5, 2007 and referenced above;

 

WHEREAS, on May 8, 2008, the Company and the Holder executed a First Amendment
to Credit Agreement, which, among other things deleted the need for the
Supplemental Warrant (as that term was defined in the original Credit
Agreement);

 

WHEREAS, on December 18, 2009, the Company and the Holder executed a Second
Amendment to Credit Agreement (the “Second Amendment”), pursuant to which,
amount other things, (a) the maturity of the Term Loan was extended by the
execution and delivery of a replacement Term Note, (b) the terms of the First
Warrant were amended and restated by the execution and delivery of an Amended
and Restated Warrant To Purchase Shares of Common Stock of Cubic Energy, Inc.
(No. 2007-1A) (the “A&R First Warrant”), and (c) the Company issued to the
Holder a second Warrant to Purchase Shares of Common Stock of Cubic Energy, Inc.
(No. 2009-1) (the “Second Warrant”);

 

WHEREAS, on August 30, 2010, the Company and the Holder have executed a Third
Amendment to Credit Agreement (the “Third Amendment”) of even date, pursuant to
which, among other things, (a) the Borrowing Base was increased from $25,000,000
to $30,000,000, and (b) the Company issued to the Holder a third Warrant to
Purchase Shares of Common Stock of Cubic Energy, Inc. (No. 2010-1) (the “Third
Warrant”);

 

WHEREAS, on June 18, 2012, the Company and the Holder have executed a Fourth
Amendment to Credit Agreement (the “Fourth Amendment”);

 

1

--------------------------------------------------------------------------------


 

WHEREAS, contemporaneously with the execution of this Agreement, the Company and
the Holder have executed a Fifth Amendment to Credit Agreement (the “Fifth
Amendment”) of even date, pursuant to which, among other things, (a) the
maturity of the Term Loan was extended by the execution and delivery of a
replacement Term Note, (b) the terms of the A&R First Warrant were amended and
restated by the execution and delivery of a Second Amended and Restated Warrant
To Purchase Shares of Common Stock of Cubic Energy, Inc. (No. 2007-1B) (the
“Second A&R First Warrant”) (c) the terms of the Second Warrant were amended and
restated by the execution and delivery of an Amended and Restated Warrant To
Purchase Shares of Common Stock of Cubic Energy, Inc. (No. 2009-1A) (the “A&R
Second Warrant”), and (d) the terms of the Third Warrant were amended and
restated by the execution and delivery of an Amended and Restated Warrant To
Purchase Shares of Common Stock of Cubic Energy, Inc. (No. 2010-1A) (the “A&R
Third Warrant”);

 

WHEREAS, this Agreement provides a method for the registration of the shares of
Common Stock to be issued pursuant to Section 2.15 of the Credit Agreement and
upon exercise of the Second A&R First Warrant, the A&R Second Warrant or the A&R
Third Warrant or any of the foregoing (the “Shares”); and

 

WHEREAS, among other things, the Fifth Amendment requires the simultaneous
execution and delivery of this Agreement, the Second A&R First Warrant, the A&R
Second Warrant and the A&R Third Warrant as conditions precedent to the
effectiveness of the Fifth Amendment;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
agreements set forth herein, and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                      Certain Definitions.

 

As used in this Agreement, in addition to the other terms defined herein, the
following capitalized defined terms shall have the following meanings:

 

“A&R First Warrant” shall have the meaning set forth in the recitals to this
Agreement.

 

“A&R Second Warrant” shall have the meaning set forth in the recitals to this
Agreement.

 

“A&R Third Warrant” shall have the meaning set forth in the recitals to this
Agreement.

 

“Additional Shares” means shares or other securities issued by the Company with
respect to the Common Stock in connection with any stock dividend, stock
distribution, stock split or similar issuance.

 

“Affiliate” shall mean, with respect to any Person, a Person that directly, or
indirectly though one or more intermediaries, controls, is controlled by, or is
under common control with the first mentioned Person.

 

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a day on which the SEC is closed.

 

“Common Stock” shall have the meaning set forth in the recitals to this
Agreement.

 

“Company” shall mean Cubic Energy, Inc., a Texas corporation.

 

“Credit Agreement” shall have the meaning set forth in the recitals to this
Agreement.

 

“Effective Time” means each of the four (4) dates the Holder shall have given
the Registration Notice.

 

“End of Suspension Notice” shall have the meaning set forth in
Section 3(b) hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Fifth Amendment” shall have the meaning set forth in the recitals to this
Agreement.

 

“First Warrant” shall have the meaning assigned in the recitals of this
Agreement.

 

“Fourth Amendment” shall have the meaning set forth in the recitals to this
Agreement.

 

“Holder” has the meaning assigned in the preamble and any other lawful assignee
of the rights in this Agreement.

 

“Indemnitee” shall have the meaning set forth in Section 9 hereof.

 

“NYSE MKT” shall mean the national securities exchange operated by the NYSE MKT
LLC on which the Common Stock is admitted for trading.

 

“Person” shall mean an individual, partnership, corporation, trust, or
unincorporated organization, or a government or agency or political subdivision
thereof.

 

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Shares covered by such Registration Statement, and by all
other amendments and supplements to such prospectus, including post-effective
amendments, and in each case including all material incorporated by reference
therein.

 

“Registrable Shares” shall mean all Shares issued upon conversion of the Term
Loan as provided in Section 2.15 of the Credit Agreement and upon exercise of
the Second A&R First Warrant, the A&R Second Warrant, or the A&R Third Warrant,
or any of the foregoing, or other securities issued or issuable in respect of
the Common Stock by way of spin-off, dividend or stock split or in connection
with a combination of shares, reclassification, merger, consolidation or
reorganization; provided, however, that “Registrable Shares” shall not include
(i) Common Stock for which a Registration Statement relating to the sale thereof
shall have become effective under the Securities Act and which have been
disposed of, as applicable, under such Registration Statement, (ii) Common Stock
sold pursuant to Rule 144, (iii) Common Stock which otherwise have been
transferred by Holder, for which the Company has delivered a new certificate not

 

3

--------------------------------------------------------------------------------


 

bearing a legend restricting further transfer (or registered such Common Stock
in an uncertificated registration without restriction on further transfers) and
such Common Stock may be resold without subsequent registration under the
Securities Act or (iv) Common Stock eligible for sale pursuant to
Rule 144(b)(1)(i) free of the requirement contained in Rule 144(c)(1) (or any
successor provision) by the Holder.

 

“Registration Expenses” shall mean any and all expenses incident to the
performance of or compliance with this Agreement, including without limitation:
(a) all registration and filing fees; (b) all fees and expenses associated with
a required listing of the Registrable Shares on any securities exchange;
(c) fees and expenses with respect to filings required to be made with an
exchange or any securities industry self-regulatory body; (d) fees and expenses
of compliance with securities or “blue sky” laws (including reasonable fees and
disbursements of counsel for the underwriters or holders of securities in
connection with blue sky qualifications of the securities and determination of
their eligibility for investment under the laws of such jurisdictions);
(e) printing, messenger, telephone and delivery expenses of the Company;
(f) fees and disbursements of counsel for the Company and customary fees and
expenses for independent certified public accountants retained by the Company
(including the expenses of any comfort letters, or costs associated with the
delivery by independent certified public accountants of a comfort letter or
comfort letters, if such comfort letter or comfort letters is required by the
managing underwriter); (g) securities acts liability insurance, if the Company
so desires; (h) all internal expenses of the Company (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties); (i) the expense of any annual audit; (j) the fees
and expenses of any Person, including special experts, retained by the Company;
and (k) the reasonable out-of-pocket expenses of one legal counsel (who shall be
reasonably acceptable to the Company) for the Holders in connection with
providing the information with respect to the Holders that is required to be
included in the Registration Statements filed by the Company pursuant to this
Agreement and the review of that information in the Registration Statement, in
an amount not to exceed Five Thousand Dollars ($5,000.00) for each Registration
Statement filed provided, however, that Registration Expenses shall not include,
and the Company shall not have any obligation to pay, any underwriting fees,
discounts or commissions attributable to the sale of such Registrable Shares, or
any legal fees and expenses of counsel to any Holder (except as specifically
provided above).

 

“Registration Notice” shall have the meaning set forth in Section 2(a) hereof.

 

“Registration Statement” shall mean any registration statement of the Company
that covers the sale or resale of any of the Registrable Shares under the
Securities Act on an appropriate form, and all amendments and supplements to
such registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
materials incorporated by reference therein.

 

“Resale Shelf Registration Expiration Date” shall have the meaning set forth in
Section 2(b) hereof.

 

“Resale Shelf Registration Statement” shall have the meaning set forth in
Section 2(b) hereof.

 

“Rule 144” means Rule 144 under the Securities Act (or any successor provision).

 

4

--------------------------------------------------------------------------------


 

“SEC” shall mean the Securities and Exchange Commission.

 

“Second A&R First Warrant” shall have the meaning set forth in the recitals to
this Agreement.

 

“Second Amendment” shall have the meaning set forth in the recitals to this
Agreement.

 

“Second Warrant” shall have the meaning set forth in the recitals to this
Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Shares” shall have the meaning set forth in the recitals of this Agreement.

 

“Subsequent Shelf Registration Statement” shall have the meaning set forth in
Section 3(d) hereof.

 

“Suspension Event” shall have the meaning set forth in Section 3(a) hereof.

 

“Suspension Notice” shall have the meaning set forth in Section 3(b) hereof.

 

“Term Loan” shall have the meaning assigned in the recitals of this Agreement.

 

“Third Amendment” shall have the meaning set forth in the recitals to this
Agreement.

 

“Third Warrant” shall have the meaning set forth in the recitals to this
Agreement.

 

2.                                      Resale Registration Rights.

 

(a)                                 Registration Notice. At any time that the
Holder is the holder of Registrable Shares, the Holder may give a notice (the
“Registration Notice”) stating that the Holder is exercising the right granted
in Section 2(b) of this Agreement and stating the number of Registrable Shares
to be registered, which shall be no less than (i) in the case of the first,
second and third exercises under this Section 2, One Million (1,000,000) Shares,
and (ii) in the case of the fourth exercise, the lesser of One Million
(1,000,000) Shares or all of the Registrable Shares then held by the Holder.

 

(b)                                 Registration Statement Covering Resale of
Registrable Shares.  As soon as practicable, but in no event more than
forty-five (45) days, after each Effective Time, the Company shall (i) file with
the SEC, or (ii) have filed with the SEC prior to the Effective Time a shelf
Registration Statement (the “Resale Shelf Registration Statement”) pursuant to
Rule 415 under the Securities Act pursuant to which all of the Registrable
Shares to be registered shall be included (on the initial filing or by
supplement thereto) to enable the public resale on a delayed or continuous basis
of such Registrable Shares by the Holder. The Company shall file the Resale
Shelf Registration Statement on such form as the Company may then utilize under
the rules of the SEC and use its commercially reasonable efforts to have the
Resale Shelf Registration Statement declared effective under the Securities Act
as soon as practicable. The Company agrees to use its commercially reasonable
efforts to maintain the effectiveness of the Resale Shelf Registration
Statement, including by filing any necessary post-effective amendments and

 

5

--------------------------------------------------------------------------------


 

prospectus supplements, or, alternatively, by filing new registration statements
relating to the Registrable Shares as required by Rule 415 under the Securities
Act, continuously until the date (the “Resale Shelf Registration Expiration
Date”) that is the earlier of (i) two (2) years following the date of
effectiveness of the Resale Shelf Registration Statement or (ii) the date on
which the Holder no longer holds any Registrable Shares covered by such Resale
Shelf Registration Statement.  The Company shall not be obligated to file more
than four (4) Resale Shelf Registration Statements pursuant to this
Section 2(b).

 

(c)                                  Notification and Distribution of
Materials.  The Company shall notify the Holder of the effectiveness of any
Registration Statement applicable to the Registrable Shares and shall furnish to
the Holders, without charge, such number of copies of the Registration Statement
(including any amendments, supplements and exhibits), the Prospectus contained
therein (including each preliminary prospectus and all related amendments and
supplements) and any documents incorporated by reference in the Registration
Statement or such other documents as the Holder may reasonably request in order
to facilitate the sale of the Registrable Shares in the manner described in the
Registration Statement.

 

(d)                                 Amendments and Supplements.  Subject to
Section 3, (i) the Company shall promptly prepare and file with the SEC from
time to time such amendments and supplements to each Registration Statement and
Prospectus used in connection therewith as may be necessary to keep that
Registration Statement effective and to comply with the provisions of the
Securities Act with respect to the disposition of all the Registrable Shares so
registered until the Resale Shelf Registration Expiration Date and (ii) upon
five (5) Business Days’ notice, the Company shall file any supplement or
post-effective amendment to the Registration Statement with respect to the plan
of distribution or the Holder’s ownership interests in his, her or its
Registrable Shares that is reasonably necessary to permit the sale of the
Holder’s Registrable Shares pursuant to the Registration Statement. 
Notwithstanding anything herein to the contrary, any period of time during which
any Resale Shelf Registration Statement and Prospectus is not available for use
by the Holders because of action taken pursuant to clause (ii) of the preceding
sentence shall not be considered with respect to the calculation of any other
period of time referred to herein.

 

(e)                                  Notice of Certain Events.  The Company
shall promptly and in any event within three (3) Business Days notify the
Holders of, and confirm in writing, any request by the SEC for any amendment or
supplement to, or additional information in connection with, any Registration
Statement required to be prepared and filed hereunder (or Prospectus relating
thereto). The Company shall promptly and in any event within three (3) Business
Days notify each Holder of, and confirm in writing, the filing of the
Registration Statement or any Prospectus, amendment or supplement related
thereto or any post-effective amendment to the Registration Statement and the
effectiveness of any post-effective amendment.

 

(f)                                   Stop Orders.  During the period referred
to in Section 2(b), the Company shall use its commercially reasonable efforts to
avoid the issuance of, or if issued, to obtain the withdrawal of, any order
enjoining or suspending the use or effectiveness of a Registration Statement or
suspending the qualification (or exemption from qualification) of any of the
Registrable Shares for sale in any jurisdiction, as promptly as practicable.

 

6

--------------------------------------------------------------------------------


 

(g)                                  Eligibility for Form S-3 or S-1; Conversion
to Form S-3.  The Company represents and warrants that it meets the requirements
for the use of SEC Form S-3 or S-1 for the registration of the sale by the
Holders of the Registrable Shares.  The Company agrees to file all reports
required to be filed by the Company with the SEC in a timely manner so as to
remain eligible or become eligible, as the case may be, and thereafter to
maintain its eligibility, for the use of Form S-3.  If the Company is not
currently eligible to use SEC Form S-3, not later than five (5) business days
after the Company first meets the registration eligibility and transaction
requirements for the use of Form S-3 (or any successor form) for registration of
the offer and sale by the Holders of the Registrable Shares, the Company shall
file a Registration Statement on Form S-3 (or such successor form) with respect
to the Registrable Shares covered by the Registration Statement on Form S-1,
filed pursuant to this Section 2 (and include in such Registration Statement on
Form S-3 the information required by Rule 429 under the Securities Act) or
convert the Registration Statement on Form S-1, whichever is applicable, filed
pursuant to this Section 2 to a Form S-3 pursuant to Rule 429 under the
Securities Act and cause such Registration Statement (or such amendment) to be
declared effective no later than thirty (30) days after filing.

 

(h)                                 Underwriter.  In the event Holders holding a
majority-in-interest of the Registrable Shares being registered determine to
engage the services of an underwriter, the Company agrees to enter into and
perform the Company’s obligations under an underwriting agreement in the usual
and customary form for secondary offerings at the time of execution, including,
without limitation, indemnification and contribution obligations customary for
issuers, and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of the Registrable Shares included in the
registration statement.

 

3.                                      Suspension of Registration Requirement;
Restriction on Sales.

 

(a)                                 As promptly as practicable after becoming
aware of such event, the Company shall notify each Holder of the happening of
any event (a “Suspension Event”), of which the Company has knowledge, as a
result of which the prospectus included in any Resale Shelf Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and use its best efforts promptly to
prepare a supplement or amendment to any Registration Statement to correct such
untrue statement or omission, and deliver such number of copies of such
supplement or amendment to each Holder as such Holder may reasonably request;
provided, however, that, for not more than fifteen (15) consecutive trading days
(or a total of not more than thirty (30) trading days in any twelve (12) month
period), the Company may delay the disclosure of material non-public information
concerning the Company (as well as prospectus or Resale Shelf Registration
Statement updating) the disclosure of which at the time is not, in the good
faith opinion of the Company, in the best interests of the Company; provided,
further, that, if the Resale Shelf Registration Statement was not filed on
Form S-3, such number of days shall not include the fifteen (15) calendar days
following the filing of any Form 8-K, Form 10-Q or Form 10-K, or other
comparable form, for purposes of filing a post-effective amendment to the Resale
Shelf Registration Statement.

 

(b)                                 Upon a Suspension Event, the Company shall
give written notice (a “Suspension Notice”) to each Holder to suspend sales of
the Registrable Shares, and such

 

7

--------------------------------------------------------------------------------


 

notice shall state that such suspension shall continue only for so long as the
Suspension Event or its effect is continuing and the Company is pursuing with
reasonable diligence the completion of the matter giving rise to the Suspension
Event or otherwise taking all reasonable steps to terminate suspension of the
effectiveness or use of the Registration Statement within the time limits
contemplated pursuant to Section 3(a).  In no event shall the Company, without
the prior written consent of a Holder, disclose to the Holder any of the facts
or circumstances giving rise to the Suspension Event. The Holder shall not
effect any sales of the Registrable Shares pursuant to such Registration
Statement (or such filings) at any time after it has received a Suspension
Notice and prior to receipt of an End of Suspension Notice.  The Holder may
resume effecting sales of the Registrable Shares under the Registration
Statement (or such filings) following further notice to such effect (an “End of
Suspension Notice”) from the Company.  This End of Suspension Notice shall be
given by the Company to the Holder in the manner described above promptly
following the conclusion of any Suspension Event and its effect.

 

(c)                                  Notwithstanding any provision herein to the
contrary, if the Company gives a Suspension Notice pursuant to this Section 3
with respect to the Resale Shelf Registration Statement, the Company shall
extend the period during which such Resale Shelf Registration Statement shall be
maintained effective under this Agreement by the number of days during the
period from the date of the giving of the Suspension Notice to and including the
date when Holders shall have received the End of Suspension Notice and copies of
the supplemented or amended Prospectus necessary to resume sales; provided,
however, such period of time shall not be extended beyond the date that the
Shares are no longer Registrable Shares.

 

(d)                                 If any Additional Shares are issued or
distributed to the Holder after the later of (i) the effectiveness of the Resale
Shelf Registration Statement or (ii) the Effective Time, or such Additional
Shares were otherwise not included in a prior Registration Statement, then the
Company shall as soon as practicable, at the option of the Company and subject
to compliance with Section 2(b) with respect to the Holder of the Registrable
Shares with respect to which such Additional Shares are issued, either (A) file
an additional shelf Registration Statement (including the Prospectus, amendments
and supplements to such Registration Statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto and all material incorporated by
reference or deemed to be incorporated by reference, if any, in such
registration statement, a “Subsequent Shelf Registration Statement”) covering
such Additional Shares on behalf of the Holders thereof in the same manner, and
subject to the same provisions in this Agreement as the Resale Shelf
Registration Statement or (B) file a supplement to the Resale Shelf Registration
Statement to include therein and cover such Additional Shares on behalf of the
Holders.

 

4.                                      Holder’s Obligations.  In connection
with the registration of the Registrable Securities, each Holder shall have the
following obligations:

 

(a)                                 It shall be a condition precedent to the
obligations of the Company to complete each registration pursuant to this
Agreement with respect to the Registrable Shares that each Holder shall have
furnished to the Company such information regarding itself, the Registrable
Shares held by it and the intended method of disposition of the Registrable
Shares held by it as shall be reasonably required to effect the registration of
such Registrable Shares and shall execute such questionnaires addressing these
matters in connection with a registration as the Company may reasonably
request.  At least five (5) Business Days prior to the first

 

8

--------------------------------------------------------------------------------


 

anticipated filing date of any Registration Statement (and any other amendments)
hereunder, the Company shall notify each Holder of the information the Company
requires from each such Holder.

 

(b)                                 Each Holder agrees that, upon receipt of any
Suspension Notice, such Holder will immediately discontinue disposition of
Registrable Shares pursuant to the Registration Statement covering such
Registrable Shares until such Holder’s receipt of the End of Suspension Notice
and, if so directed by the Company, such Holder shall deliver to the Company (at
the expense of the Company) or destroy all copies in such Holder’s possession,
of the prospectus covering such Registrable Shares current at the time of
receipt of the Suspension Notice.

 

(c)                                  In the event Holder(s) holding a
majority-in-interest of the Registrable Shares being registered determine to
engage the services of an underwriter, each Holder agrees to enter into and
perform such Holder’s obligations under an underwriting agreement, in usual and
customary form for secondary offerings, at the time of execution, including,
without limitation, indemnification and contribution obligations customary for
selling security holders, and take such other actions as are reasonably required
in order to expedite or facilitate the disposition of the Registrable Shares,
unless such Holder has notified the Company in writing of such Holder’s election
to exclude all of such Holder’s Registrable Shares from such Registration
Statement.

 

(d)                                 No Holder may participate in any
underwritten registration hereunder unless such Holder (i) agrees to sell such
Holder’s Registrable Shares on the basis provided in any underwriting
arrangements entered into by the Company, in usual and customary form,
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements, and (iii) agrees to pay its pro rata share of
all underwriting discounts and commissions and any expenses in excess of those
payable by the Company pursuant to Section 8 below.

 

5.                                      Rule 144 Reporting and Other Covenants. 
The Company covenants and agrees with each Holder, that:

 

(a)                                 Exchange Act Filings.  For so long as a
Holder holds Registrable Shares and may not sell those shares pursuant to
Rule 144(b)(1)(i) free of the requirement contained in Rule 144(c)(1), the
Company agrees:

 

(i)                                to make and keep public information
available, as those terms are understood and defined in Rule 144(c);

 

(ii)                             to use its commercially reasonable efforts to
file with the SEC in a timely manner all reports and other documents required to
be filed by the Company under the Exchange Act so long as the Company has a
class of securities outstanding that is registered under Section 12(b) or
12(g) of the Exchange Act and the filing of reports and other documents is
required for the provisions of Rule 144 applicable to the Holder’s sale of the
Shares; and

 

9

--------------------------------------------------------------------------------


 

(iii)                          to furnish to any Holder promptly upon request a
written statement by the Company as to its compliance in all material respects
with the reporting requirements of Rule 144 and of the Exchange Act, furnish or
make available to any Holder a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents of the Company, and
take such reasonable further actions consistent with this Section 5, as a Holder
may reasonably request in availing itself of any rule or regulation of the SEC
allowing a Holder to sell any such Registrable Shares under Rule 144 without
registration.

 

(b)                                 Other Financial Information.  If at any time
after the date hereof the Company is not subject to the requirements of
Section 13 or 15(d) of the Exchange Act and the Holder holds Registrable Shares,
the Company shall provide or cause to be provided to the Holder all of the
following, in form and detail satisfactory to the Holder:

 

(i) not later than 90 days after and as of the end of each fiscal year, an
audited financial statement of the Company, audited by an independent accounting
firm, to include consolidated balance sheets and consolidated statements of
income, retained earnings and cash flow, in accordance with generally accepted
accounting principles, together with an opinion of such auditors on the
financial statements;

 

(ii) not later than 45 days after and as of the end of each calendar quarter, a
financial statement of the Company, prepared by the Company, to include
consolidated balance sheets and consolidated statements of income, retained
earnings and cash flow, in accordance with generally accepted accounting
principles, certified by a senior financial officer; and

 

(iii) from time to time such other information as the holder may reasonably
request.

 

(c)                                  Transactions with Affiliates.  For so long
as any of the Second A&R First Warrant, the A&R Second Warrant or the A&R Third
Warrant is outstanding, the Company shall not, and shall not permit any of its
Subsidiaries (i) to enter into any transaction, including without limitation,
any purchase, sale, lease or exchange of property or the rendering of any
service, with any Affiliate of the Company unless such transactions are in the
ordinary course of its business or are upon fair and reasonable terms no less
favorable to it than the Company would obtain in a comparable arm’s-length
transaction with a person not an Affiliate, or (ii) other than issuances of
securities pursuant to the Company’s 2005 Stock Option Plan which shall be
issued as incentive compensation and issuances of Common Stock upon exercise of
the Second A&R First Warrant, the A&R Second Warrant or the A&R Third Warrant,
to issue, or agree to issue, any shares of capital stock (including rights or
warrants with respect thereto) or stock appreciation rights, stock benefit
plans, phantom stock rights or plans or any similar plans or rights or other
rights measured by earnings, profits, or revenues of the Company or its
Subsidiaries to any Affiliate including shareholders, directors and officers and
their respective Affiliates, unless such transaction is fair to the Company.  If
a transaction referred to in subsection (i) or (ii) hereof is approved by a
majority of Independent Directors (for example, if the Company has four
directors — two of whom are Independent Directors and two of whom are not — and
a transaction is approved by a majority of the directors including both
Independent Directors, that approval constitutes a majority of Independent
Directors), that approval shall be presumptive evidence that such transaction
complies with the provisions of this Section. As used

 

10

--------------------------------------------------------------------------------


 

herein, an Independent Director shall mean any director who does not have an
economic interest in the proposed transaction and who is not related by blood or
marriage to any person who has an economic interest. As used herein, “Affiliate”
means any person controlled by, controlling or under common control with another
person; provided however, the Holder and its direct and indirect wholly-owned
subsidiaries and the Persons that directly or indirectly own the Holder shall
not be deemed Affiliates of the Company.  Notwithstanding anything herein to the
contrary, the consummation of the transactions described in the Company’s
Current Report on Form 8-K filed with the SEC on December 1, 2009, including any
conversion of shares of the preferred stock described in that filing, shall be
deemed not to violate the provisions hereof.

 

(d)                                 Restrictions on Dividend Payments. For so
long as any of the Second A&R First Warrant, the A&R Second Warrant or the A&R
Third Warrant is outstanding, the Company shall not pay any dividends with
respect to its Common Stock (other than dividends payable in shares of its
Common Stock) out of its surplus or otherwise or return any capital to its
stockholders as such or authorize or make any other distribution, payment or
delivery of property or cash to its holders of Common Stock as such, or redeem,
retire, purchase or otherwise acquire, directly or indirectly, for a
consideration (otherwise than in exchange for, or from the proceeds of the
substantially concurrent sale of, other shares of capital stock of the Company),
any shares of any class of its Common Stock now or hereafter outstanding, unless
the Company has provided notice to the Holder not less than five (5) business
days prior to the record date thereof.

 

6.                                      State Securities Laws.  Subject to the
conditions set forth in this Agreement, the Company shall, in connection with
the filing of any Registration Statement hereunder, file such documents as may
be necessary to register or qualify the Registrable Shares under the securities
or “blue sky” laws of such states as the Holders may reasonably request in
connection with the offer and sale of Registrable Shares pursuant to the
intended methods of disposition by the Holders as set forth in the applicable
Registration Statement, and the Company shall use its commercially reasonable
efforts to cause such filings to become effective in a timely manner; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to (a) qualify to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 6, (b) subject
itself to general taxation in any such jurisdiction, (c) file a general consent
to service of process in any such jurisdiction (other than customary consents to
service of process filed with state securities administrators), (d) provide any
undertakings that are not customary in similar registrations of securities and
cause the Company undue expense or burden, or (e) make any change in its charter
or bylaws, which in each case the Board of Directors of the Company determines
to be contrary to the best interests of the Company and its shareholders. Once
effective, the Company shall use its commercially reasonable efforts to keep
such filings effective until the earlier of (x) such time as all of the
Registrable Shares so registered have been disposed of in accordance with the
intended methods of disposition by the Holders as set forth in the applicable
Registration Statement, (y) in the case of a particular state, the applicable
Holders have notified the Company that they no longer require an effective
filing in such state in accordance with their original request for filing or
(z) the date on which the applicable Registration Statement ceases to be
effective.

 

7.                                      Listing.  The Company’s Common Stock is
currently listed for trading on the NYSE MKT, and the Company has listed all of
the Registrable Shares for trading on the NYSE MKT.  Should the Common Stock be
listed or otherwise eligible for full trading privileges on

 

11

--------------------------------------------------------------------------------


 

any other securities exchange, the Company shall, not later than ten
(10) Business Days after the date on which the Registrable Shares are issued by
the Company to the Holder, cause the Registrable Shares to be listed for
trading.  The Company will use its commercially reasonable efforts to continue
the listing or trading privilege for all Registrable Shares on the NYSE MKT and
any such exchange or market for so long as such listing or trading privileges
are generally available to the Common Stock. The Company will as promptly as
practicable notify the Holder of, and confirm in writing, the delisting of the
Common Stock by such exchange or market.

 

8.                                      Expenses.  The Company shall bear all
Registration Expenses incurred in connection with the registration of the
Registrable Shares pursuant to this Agreement and the Company’s performance of
its other obligations under the terms of this Agreement. The Holder shall bear
all underwriting fees, discounts or commissions attributable to the sale of
securities by the Holder, or any legal fees and expenses of counsel to the
Holder (except those expenses included in Registration Expenses and as otherwise
specifically provided herein) and all other expenses incurred by the Holder in
connection with the performance by the Holder of its obligations, and exercise
of its rights, under the terms of this Agreement.

 

9.                                      Indemnification by the Company.  The
Company agrees to indemnify the Holder and, if a Holder is a Person other than
an individual, such Holder’s officers, directors, employees, agents,
representatives and Affiliates, and each Person, if any, that controls a Holder
within the meaning of the Securities Act, and each other Person, if any, subject
to liability because of his, her or its connection with a Holder (each, an
“Indemnitee”), against any and all losses, claims, damages, actions,
liabilities, costs and expenses (including without limitation reasonable fees,
expenses and disbursements of attorneys and other professionals), joint or
several, arising out of or based upon any violation by the Company of any
rule or regulation promulgated under the Securities Act applicable to the
Company and relating to action or inaction required of the Company under the
terms of this Agreement or in connection with any Registration Statement or
Prospectus, or upon any untrue or alleged untrue statement of material fact
contained in any Registration Statement or any Prospectus, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, however, that the Company shall
not be liable to such Indemnitee or any Person who participates as an
underwriter in the offering or sale of Registrable Shares or any other Person,
if any, who controls such underwriter within the meaning of the Securities Act,
in any such case to the extent that any such loss, claim, damage, liability (or
action or proceeding in respect thereof) or expense arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission (a) made in such Registration Statement or in any such Prospectus in
reliance upon and in conformity with information regarding such Indemnitee or
its plan of distribution or ownership interests which was furnished in writing
to the Company pursuant to an investor questionnaire or otherwise expressly for
use in connection with such Registration Statement or the Prospectus contained
therein by such Indemnitee; (b) made in any preliminary prospectus if the Holder
failed to deliver or make available a  copy of the Prospectus with or prior to
delivery of written confirmation of the sale by the Holder to the party
asserting the claim and such Prospectus would have corrected such untrue
statement or admission; or (c) made in any Prospectus if any untrue statement or
omission was corrected in an amendment or supplement to such Prospectus
delivered to the Holder prior to the sale of Registrable Shares and the Holder
failed to deliver or make available such amendment or supplement prior to or

 

12

--------------------------------------------------------------------------------


 

concurrently with the sale of Registrable Shares to the party asserting the
claim.  The indemnity provided for herein shall remain in full force and effect
regardless of any investigation made by or on behalf of any Indemnitee.

 

10.                               Covenants of Holder.  The Holder hereby agrees
(a) to cooperate with the Company and to furnish to the Company all such
information (including customary investor questionnaires) concerning its plan of
distribution and ownership interests with respect to its Registrable Shares in
connection with the preparation of each Registration Statement with respect to
the Holder’s Registrable Shares and any filings with any state securities
commissions as the Company may reasonably request, (b) to indemnify the Company,
its officers, directors, employees, agents, representatives and Affiliates, and
each Person, if any, who controls the Company within the meaning of the
Securities Act, and each other Person, if any, subject to liability because of
his, her or its connection with the Company, against any and all losses, claims,
damages, actions, liabilities, costs and expenses (including without limitation
reasonable fees, expenses and disbursements of attorneys and other
professionals), joint or several, arising out of or based upon any untrue
statement or alleged untrue statement of material fact contained in any such
Registration Statement or the Prospectus contained therein, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, if and only to the extent that such
statement or omission occurs from reliance upon and in conformity with written
information regarding the Holder, his, her or its plan of distribution or his,
her or its ownership interests, that was furnished to the Company in writing by
the Holder pursuant to an investor questionnaire or otherwise expressly for use
therein unless such statement or omission was corrected in writing to the
Company prior to the date one day prior to the date of the final Prospectus (as
supplemented or amended, as the case may be).

 

11.                               Indemnification Procedures.  Any Person
entitled to indemnification under this Agreement shall notify promptly the
indemnifying party in writing of the commencement of any action or proceeding
with respect to which a claim for indemnification may be made hereunder, but the
failure of any indemnified party to provide such notice shall not relieve the
indemnifying party of its obligations hereunder, except to the extent the
indemnifying party is materially prejudiced thereby and shall not relieve the
indemnifying party from any liability which it may have to any indemnified party
otherwise than hereunder. In case any action or proceeding is brought against an
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and,
unless in the reasonable opinion of outside counsel to the indemnified party a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, to assume the defense thereof (alone or jointly with
any other indemnifying party similarly notified), to the extent that it chooses,
with counsel reasonably satisfactory to such indemnified party, and after notice
from the indemnifying party to such indemnified party that it so chooses
(provided that in connection with such assumption the indemnifying parties
provide the indemnified parties a full release of any costs or other expenses in
connection therewith), the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof; provided, however,
that (a) if the indemnifying party fails to take reasonable steps necessary to
defend diligently the action or proceeding within twenty (20) Business Days
after receiving notice from such indemnified party that the indemnified party
believes it has failed to do so; or

 

13

--------------------------------------------------------------------------------


 

(b) if such indemnified party who is a defendant in any action or proceeding
that is also brought against the indemnifying party shall have reasonably
concluded, based on the advice of counsel, that there may be one or more legal
defenses available to such indemnified party which are not available to the
indemnifying party; or (c) if representation of both parties by the same counsel
is otherwise inappropriate under applicable standards of professional conduct,
then, in any such case, the indemnified party shall have the right to assume or
continue its own defense as set forth above (but with no more than one firm of
counsel for all indemnified parties in each jurisdiction) and the indemnifying
party shall be liable for any expenses therefor.  No indemnifying party shall,
without the written consent of the indemnified party (which shall not be
unreasonably withheld), effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or (to the knowledge of
the indemnifying party) threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (x) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim, (y) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party and
(z) does not and is not likely to materially adversely affect the indemnified
party.

 

12.                               Limitations on Registration Rights.  Neither
the Company nor any of its security holders (other than the Holder acting
pursuant to this Agreement) may include securities of the Company in any
Registration Statement filed pursuant to this Agreement other than Registrable
Securities.

 

13.                               Contribution.

 

(a)                                 If the indemnification provided for in
Section 9 or Section 10 is unavailable to an indemnified party with respect to
any losses, claims, damages, actions, liabilities, costs or expenses referred to
therein or is insufficient to hold the indemnified party harmless as
contemplated therein, then the indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, actions,
liabilities, costs or expenses in such proportion as is appropriate to reflect
the relative fault of the indemnifying party, on the one hand, and the
indemnified party, on the other hand, in connection with the statements or
omissions which resulted in such losses, claims, damages, actions, liabilities,
costs or expenses as well as any other relevant equitable considerations. The
relative fault of the indemnifying party, on the one hand, and of the
indemnified party, on the other hand, shall be determined by reference to, among
other factors, whether the untrue or alleged untrue statement of a material fact
or omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, however, that in no event shall the obligation
of any indemnifying party to contribute under this Section 13 exceed the amount
that such indemnifying party would have been obligated to pay by way of
indemnification if the indemnification provided for under Section 9 or
Section 10 hereof had been available under the circumstances.

 

(b)                                 The Company and the Holder agree that it
would not be just and equitable if contribution pursuant to this Section 13 were
determined by pro rata allocation or by any other

 

14

--------------------------------------------------------------------------------


 

method of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph.

 

(c)                                  Notwithstanding the provisions of this
Section 13, the Holder shall not be required to contribute any amount in excess
of the amount by which the gross proceeds from the sale of Registrable Shares
exceeds the amount of any damages that the Holder has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission. No
indemnified party that has made a fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any indemnifying party who was not guilty of such fraudulent
misrepresentation.

 

14.                               Amendments and Waivers.  The provisions of
this Agreement may not be amended, modified, or supplemented or waived without
the prior written consent of the Company and the Holder.

 

15.                               Notices.  Any notice required or permitted to
be given under or in connection with this Agreement or any of the other Loan
Documents (except as may otherwise be expressly required therein) shall be in
writing and shall be mailed by certified mail, return receipt requested, postage
prepaid, or sent by telex, telegram, telecopy, facsimile, electronically by
e-mail or other similar form of rapid transmission confirmed by mailing (by
certified mail, return receipt requested, postage prepaid) written confirmation
at substantially the same time as such rapid transmission, or personally
delivered to an officer of the receiving party.  All such communications shall
be mailed, sent, delivered, faxed or e-mailed,

 

(a)                                 if to the Company to:

 

Cubic Energy, Inc.

9870 Plano Road

Dallas, Texas 75238

Attn: Larry G. Badgley

Telephone: (972) 681-8047

Fax: (972) 681-9687

e-mail: larry@cubicenergyinc.com

 

or to such other address or to such individual’s or department’s attention as
the Borrower may have furnished the Lender in writing; and

 

15

--------------------------------------------------------------------------------


 

(b)                                 if to the Holder to:

 

Wells Fargo Energy Capital, Inc.

1000 Louisiana

9th Floor

MAC T5002-090

Houston, Texas 77002

Attn: Gary Milavec

Telephone: (724) 942-5839

Fax:  (713) 652-5874

e-mail:  milavega@wellsfargo.com

 

or to such other address or to such individual’s or department’s attention as
the Lender may have furnished the Borrower in writing.

 

16.                               Successors and Assigns; Third Party
Beneficiaries.  Neither the Company, or Holder shall be entitled to assign any
of its rights or obligations under this Agreement without, in the case of the
Company, the consent of a majority of the aggregate number of the outstanding
Registrable Shares or, in the case of the Holder, upon the prior written consent
of the Company (which consent the Company may withhold in its sole discretion);
provided, however, the Holder may assign its rights hereunder pro rata to any
subsequent transferee of Registrable Shares. This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties hereto and shall inure to the benefit of each Holder.  The
Indemnities shall be third-party beneficiaries of Section 9, Section 10,
Section 11, Section 12 and Section 13 of this Agreement, but no other Person not
a party hereto shall have any rights under this Agreement.

 

17.                               Counterparts.  This Agreement may be executed
in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

18.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas
applicable to contracts made and to be performed wholly within said State.

 

19.                               Severability.  In the event that any one or
more of the provisions contained herein, or the application thereof in any
circumstances, is held invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision in every
other respect and of the remaining provisions contained herein shall not be in
any way impaired thereby, it being intended that all of the rights and
privileges of the parties hereto shall be enforceable to the fullest extent
permitted by law.

 

20.                               Entire Agreement.  This Agreement is intended
by the parties as a final expression of their agreement and intended to be the
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. There are no
restrictions, promises, warranties or undertakings, other than those set forth

 

16

--------------------------------------------------------------------------------


 

or referred to herein, with respect to such subject matter. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

 

21.                               Survival.  The indemnification and
contribution obligations under Section 9, Section 10, Section 11 and Section 13
shall survive the completion or termination of the Company’s obligations under
Section 2.

 

[The Remainder of This Page Has Been Intentionally Left Blank.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

CUBIC ENERGY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

WELLS FARGO ENERGY CAPITAL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

18

--------------------------------------------------------------------------------